Citation Nr: 1325626	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  09-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected Type II diabetes mellitus.

2.  Entitlement to a compensable rating for bilateral ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955 and from March 1961 to July 1980. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2011, the Veteran and his wife testified before the undersigned at a Board hearing at the RO.  

In October 2010, September 2011, and February 2013, the Board remanded the above claims to the Appeals Management Center (AMC) for additional development.  The Board also remanded the claim for service connection for sleep apnea, which the AMC granted in a April 2013 rating decision, thereby extinguishing the appeal of this issue.

With regard to the claim for a compensable rating for bilateral hearing loss, the claim was formerly referred to as a claim for an initial compensable rating for right ear hearing loss.  In light of the Board's grant of service connection for a left ear hearing loss in the February 2013 decision, the Board deferred adjudication of this claim until the AMC effectuated the Board's left ear hearing loss grant and assigned an initial rating and effective date.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).  As reflected in a February 2013 rating decision, the AMC assigned a noncompensable rating for the Veteran's left ear hearing loss effective as of the date of receipt of the service connection claim.  Thus, as both the Veteran's right and left ear hearing impairments have been evaluated as noncompensably disabling throughout this appeal, the issue has been rephrased as a claim for a compensable rating for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC. 


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral hearing loss disability has been manifested by hearing acuity no worse than Level III in the right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  
A May 2008 pre-adjudicatory letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal is of record, including VA audiological examinations conducted during the instant rating period.  The Board finds that these examinations are sufficient for adjudicatory purposes, as they include audiometric data relevant to the applicable rating criteria and address the Veteran's reported symptomatology.  Moreover, the 2013 examination includes the Veteran's reported functional effects of his bilateral hearing loss, namely his difficulty understanding speech when there are multiple speakers, difficulty understanding telephone conversations when using his right ear, difficulty hearing the television, and often requiring speakers to repeat themselves.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  

The Veteran also testified at a hearing before the Board, in which the undersigned asked questions of the Veteran to elicit testimony regarding the severity and symptomatology of his bilateral hearing loss, as well as testimony regarding any relevant treatment.  Thus, while the undersigned did not specifically advise the Veteran of the criteria for establishing a higher rating or suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced by any such omission as the undersigned helped the Veteran elicit relevant testimony that comprehensively addressed the current manifestations of the Veteran's hearing loss disability.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran is currently assigned a noncompensable rating for his bilateral hearing loss, and he contends that the severity of and related functional impairment caused by his hearing loss should entitle him to a compensable rating.

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  A 10 percent evaluation for bilateral defective hearing is assigned when the hearing acuity is at least at Level I in the better ear and Level X in the poorer ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c).  

The Veteran underwent a VA audiometric examination in June 2008.  Audiometric testing conducted at that time revealed pure tone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
55
55
50
50
LEFT
25
25
30
40

The average pure tone threshold was 52.5 decibels in the right ear and 30 decibels in the left ear.  Speech audiometry revealed a speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.

Using Table VI, these results merit ratings of Level I for both the Veteran's right and left ears, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  

An evaluation under Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or more at 3000 and 4000 Hertz in the right ear, and at all frequencies in the left ear, or a decibel loss of less than 30 decibels at 1000 Hertz in the right ear, or 70 decibels or more at 2000 Hertz in either ear.  

In January 2012, the Veteran underwent a second VA audiometric examination, at which time audiometric testing revealed pure tone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
55
50
55
50
LEFT
25
30
30
45

The average pure tone threshold was 52.5 decibels in the right ear and 32.5 decibels in the left ear.  Speech audiometry revealed a speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

Using Table VI, these results merit ratings of Level I for the left and right ears, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  

An evaluation under Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or more at 2000 and 4000 Hertz in the right ear, and at all frequencies in the left ear, or a decibel loss of less than 30 decibels at 1000 Hertz in the right ear, or 70 decibels or more at 2000 Hertz in either ear.  

In May 2013, the Veteran underwent another VA audiometric examination, at which time audiometric testing revealed pure tone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
60
55
55
55
LEFT
30
40
45
50

The average pure tone threshold was 56 decibels in the right ear and 41 decibels in the left ear.  Speech audiometry revealed a speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.

Using Table VI, these results merit ratings of Level I for the left and right ears, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  

For the left ear, an evaluation under Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or more in all frequencies in the left ear; a decibel loss of less than 30 decibels at 1000 Hertz; or a loss of 70 decibels or more at 2000 Hertz.  

For the right ear, an evaluation under Table VIa is available, as the puretone thresholds were 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz.  An evaluation under Table VIa merits the assignment of Level III for the right ear.   However, hearing acuity of Level I in the left ear and Level III in the right ear does not warrant a compensable rating pursuant to Table VII.

Thus, the evidence of record fails to reflect a basis for awarding a compensable schedular disability rating.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's bilateral hearing loss increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, inasmuch as the rating criteria are designed to compensate a measured decrease in hearing acuity, to include decreased hearing acuity that results in difficulty understanding multiple speakers and telephone conversations and the need for increased volume on the television.  Moreover, the rating criteria provide for additional or more severe symptoms with regard to the Veteran's bilateral hearing loss, but this level of severity of decreased hearing acuity is not currently shown by the evidence, even considering the functional effects of the Veteran's hearing loss disability, such as difficulty hearing when using the telephone and the need for increased volume on the television.  Thus, the Board finds that the Veteran's bilateral hearing impairment disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

As to whether a claim for a total disability rating for compensation based on individual unemployability (TDIU) has been raised as part and parcel of the instant increased rating claim, the Veteran has reported retiring from government civil service in 1992, and he has not asserted, nor has the evidence of record shown, that he cannot obtain or maintain substantially gainful employment due to his service-connected bilateral hearing loss.  Accordingly, a TDIU claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

A compensable disability rating for service-connected bilateral hearing loss is denied.


REMAND

As to the Veteran's service connection claim for hypertension, which he contends is due to or aggravated by his service-connected type II diabetes mellitus, the Board last remanded the claim to obtain an adequate medical opinion addressing four potential theories of service connection.  The Board requested that the opinion be rendered by the VA examiner who conducted the Veteran's 2011 VA hypertension examination, and that examiner rendered an addendum medical opinion in March 2013.  

However, of the four questions posed, the examiner failed to answer one question, and provided inadequate rationales with regard to two other questions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). 

With regard to the Board directive that the examiner opine as to whether the Veteran's hypertension manifested to a compensable degree within one year of his discharge from his first period of service (between February 1955 and February 1956) the examiner did not respond to this question.

With regard to the Board directive that the examiner opine as to whether the Veteran's current hypertension is etiologically related to his active military service, the examiner cited an incomplete rationale in support of his opinion.  Although the examiner stated that it was less likely than not that the Veteran's hypertension was caused by or a result of his active service, as there is no evidence in the Veteran's service records to indicate the onset of hypertension during service, the examiner failed to address the elevated blood pressure readings documented in the Veteran's service treatment records, namely readings of 142/90 and 138/90 in February 1973 and a reading of 136/94 in August 1977.  This potentially positive evidence must be expressly considered when opining as to whether the Veteran's current hypertension is etiologically related to his military service.  

With regard to the Board directive that the examiner opine as to whether the Veteran's hypertension was aggravated by his service-connected type II diabetes mellitus, including the medication he takes for his type II diabetes mellitus, the examiner opined that there was no evidence of aggravation based on a review of the Veteran's medical records.  However, the examiner once again did not address potentially positive medical evidence of record.  Specifically, the examiner failed to comment on the Veteran's elevated blood pressure readings at the time of his November 2005 diabetes mellitus diagnosis, and on the subsequent increases in the dosage and type of prescribed antihypertensive medications.  This potentially positive evidence must be expressly considered when opining as to whether the Veteran's service-connected diabetes mellitus type II aggravated the Veteran's current hypertension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and ask that he provide VA with authorizations to obtain any contemporaneous treatment records related to ongoing treatment for hypertension that have not yet been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should obtain a second addendum to the 2011 VA medical opinion authored by the same examiner, or another qualified examiner if that examiner is not available, to obtain clarifying opinions as to the relationship, if any, between the claimant's hypertension and his military service and/or his service-connected Type II diabetes mellitus.  The claims file, to include any relevant documents in Virtual VA, should be provided to the examiner in connection with the addendum.  If the requested opinions cannot be provided without another examination, the Veteran should be provided with an examination.  The examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension is etiologically related to his active military service?

In responding to this question, the examiner must address the significance of the elevated high blood pressure readings documented in February 1973 and August 1977 service treatment records.

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension manifested itself to a compensable degree in the year following the Veteran's first period of service (in other words, from February 1955 to February 1956)?

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was aggravated by his service-connected Type II diabetes mellitus, including the medication he takes for his Type II diabetes mellitus?  

In responding to this question, the examiner must expressly consider and address the significance of the May 2008 VA examination report which contains a statement that the Veteran's hypertension was aggravated or made worse by the Veteran's service-connected diabetes mellitus because diabetes mellitus is a small vessel disease and worsens hypertension.

The examiner must also expressly consider and address the significance of the Veteran's elevated blood pressure readings at the time of his November 2005 diabetes mellitus diagnosis and the subsequent increases in the dosage and type of prescribed antihypertensive medications.  

e.  If aggravation is found, the examiner must determine the baseline level of hypertension prior to aggravation by diabetes mellitus.  This baseline must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of hypertension.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which includes citation to all evidence added to the claims file since the June 2013 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


